ORDER
In 1997, the Court suspended petitioner from the practice of law for nine (9) months. In the Matter of Lyall, 328 S.C. 121, 492 S.E.2d 99 (1997). The Committee on Character and Fitness (CCF) recommended the Court deny petitioner’s 2001 Amended Petition for Reinstatement. On January 30, 2002, the Court denied petitioner’s Amended Petition for Reinstatement.
Petitioner has filed the current Petition for Reinstatement pursuant to Rule 33, RLDE, Rule 413, SCACR. After a hearing, the CCF filed its Report and Recommendation with the Court. The CCF recommends petitioner be reinstated to the practice of law. No exceptions were filed.
We accept the CCF’s Report and Recommendation and reinstate petitioner to the practice of law subject to the following condition:
Prior to his reinstatement, petitioner must submit proof with the Court of his compliance with continuing legal education requirements, including payment of fees, for 2004. See Rule 33(f)(9), RLDE, Rule 413, SCACR (lawyer who has been suspended for nine months or more must provide evidence of good standing with the CLE Commission equivalent to that of active attorneys during the period of the entire suspension).
IT IS SO ORDERED.
s/ Jean H. Toal, C.J.
s/ James E. Moore, J.
s/ John H. Waller, Jr., J.
s/ E.C. Burnett, III, J.
J. PLEICONES, not participating.